 



SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT, dated as of October 4, 2018, is entered into
between ROSENTHAL & ROSENTHAL, INC., a New York corporation (“Senior Lender”)
and RAPTOR/HARBOR REEDS SPV LLC, a Delaware limited liability company (“Junior
Lender”). Certain capitalized terms which are used in this Agreement are defined
in Section 1 of this Agreement.

 

RECITALS

 

WHEREAS, Junior Lender has entered into certain financing agreements with REEDS,
INC., a Delaware corporation (“Borrower”) pursuant to which Junior Lender
extended certain financial accommodations to Borrower;

 

WHEREAS, as security for the obligations of Borrower owing to Junior Lender,
Borrower has granted to Junior Lender a security interest in the Collateral and
IP Collateral;

 

WHEREAS, Borrower is simultaneously entering into the Financing Agreement with
Senior Lender under which Senior Lender is extending certain financial
accommodations to Borrower secured by a security interest in the Collateral and
IP Collateral;

 

WHEREAS, pursuant to the terms of the Financing Agreement, Borrower is not
permitted to incur indebtedness or grant a security interest in any of the
Collateral or IP Collateral without the prior written consent of Senior Lender;

 

WHEREAS, Senior Lender is unwilling to consent to the financing arrangement with
Borrower unless Junior Lender agrees to subordinate the indebtedness owed to it
by Borrower and its security in the Collateral and, unless the Overadvance Put
is consummated, the IP Collateral, to the indebtedness owed to Senior Lender by
Borrower and Senior Lender’s security interest in the Collateral and, unless the
Overadvance Put is consummated, the IP Collateral;

 

WHEREAS, Junior Lender has agreed to the required subordinations as requested by
Senior Lender, subject to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in order to clarify and confirm the relative priorities between
Junior Lender and Senior Lender, Junior Lender and Senior Lender hereby agree as
follows:

 

1. Definitions.

 

1.1 In addition to the definitions contained in the first paragraph and Recitals
to this Agreement, the following capitalized terms shall have the following
definitions for all purposes in this Agreement:

 

“Accounts” shall mean all of Borrower’s presently existing and hereafter arising
accounts, contract rights, chattel paper, security agreements and debts secured
thereby, documents, notes, drafts and instruments, and the proceeds of any of
the foregoing, including cash and non-cash proceeds and returned and repossessed
goods arising therefrom and all of the rights of an unpaid seller of such goods,
and all of Borrower’s books and records relating to any of the foregoing.

 

 

 



 

“Affiliate” means, with respect to a Person, (a) any family member, officer,
director, employee or managing agent of such Person, and (b) any other Person
(i) that, directly or indirectly, through one or more intermediaries, controls,
or is controlled by, or is under common control with, such given Person, (ii)
that, directly or indirectly beneficially owns or holds 10% or more of any class
of voting stock or partnership or other interest of such Person or any
subsidiary of such Person, or (iii) 10% or more of the voting stock, membership
interests or partnership or other interest of which is directly or indirectly
beneficially owned or held by such Person or a subsidiary of such Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or partnership or other
interests, by contract or otherwise.

 

“Agreement” shall mean this Subordination Agreement and any concurrent or future
extensions, supplements, amendments or modifications to this Subordination
Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Code” shall mean the Uniform Commercial Code as adopted in the State of New
York with respect to the Collateral and IP Collateral securing the Senior Lender
Indebtedness and as adopted in the State of New York with respect to the
Collateral and IP Collateral securing the Junior Lender Indebtedness; provided,
if by reason of mandatory provisions of law, the perfection, the effect of
perfection or non-perfection or the priority of the security interests of Senior
Lender or the Junior Lender in any Collateral or IP Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

 

“Collateral” shall mean and collectively refer to the following, whether
presently existing or hereafter arising:

 

A. all Accounts, Equipment, Financial Assets, Goods, General Intangibles other
than the IP Collateral, Inventory and Negotiable Collateral;

 

B. all bank and depository accounts;

 

C. all chattel paper (whether tangible or electronic) and contract rights;

 

D. all guaranties, collateral, any Lien on real or personal property, leases,
letters of credit, letter-of-credit rights, supporting obligations, and all
other rights, agreements, and property securing or relating to payment of
Accounts or any other Collateral;

 

E. all documents, books and records relating to any Collateral or to Borrower’s
business;

 

F. all other property of Borrower’s now or hereafter in the possession or
control of Senior Lender, the Junior Lender or any of their respective
Affiliates (including cash, money, credits and balances of Borrower held by or
on deposit with Senior Lender, the Junior Lender or any of their respective
Affiliates);

 

2

 



 

G. all of Borrower’s present and future commercial tort claims; and

 

H. all proceeds and products of all of the foregoing in any form, including
amounts payable under any policies of insurance insuring all or any of the
foregoing against loss or damage, all parts, accessories, attachments, special
tools, additions, replacements, substitutions and accessions to or for all or
any of the foregoing, all condemnation or requisition payments with respect to
all or any of the foregoing and all increases and profits received from all or
any of the foregoing.

 

For the avoidance of doubt, Collateral shall not include IP Collateral.

 

“DIP Financing” is defined in Section 6.3.

 

“Equipment” shall mean and refer to all of Borrower’s present and hereafter
acquired machinery, equipment, furniture, fixtures, goods (other than
Inventory), vehicles, and rolling stock, wherever located, together with any and
all parts, additions, replacements, accessions, and substitutions thereto or
therefor, all maintenance and warranty records relating thereto, and the
proceeds and products of any of the foregoing.

 

“Financing Agreement” means that certain Financing Agreement, of even date
between Borrower and Senior Lender, as it may be amended, modified,
supplemented, and restated from time to time.

 

“Financial Assets” shall mean all of Borrower’s present and future investment
property, financial assets, securities, security entitlements, securities
accounts, commodity accounts and commodity contracts.

 

“First Amendment” means that certain First Amendment to Securities Purchase
Agreement dated as of the date hereof executed by Borrower and Junior Lender.

 

“Full Payment of the Senior Lender Indebtedness” means the payment in full in
cash of all of the outstanding Senior Lender Indebtedness and the termination of
all Loan Documents.

 

“General Intangibles” shall mean and refer to all of Borrower’s present and
future general intangibles and all other presently owned or hereafter acquired
intangible personal property of Borrower (including, without limitation, any and
all franchise rights, choses or things in action, goodwill, purchase orders,
customer lists, monies due or recoverable from pension funds, route lists,
deposit accounts, tax refunds and tax refund claims) other than goods and
Accounts, as well as Borrower’s books and records, computer programs, computer
discs, computer tapes and reports relating to any of the foregoing. For purposes
of this Agreement, General Intangibles shall not include any IP Collateral.

 

“Goods” means all of Borrower’s present and hereafter acquired goods, as defined
in the Code, wherever located, including imbedded software to the extent
included in “goods” as defined in the Code, manufactured homes, and standing
timber that is cut and removed for sale.

 

3

 



 

“Insolvency Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws.

 

“Insolvency Proceeding” means a case under any chapter of the Bankruptcy Code
and any other case or proceeding arising under any Insolvency Law.

 

“Inventory” shall mean and refer to all of Borrower’s presently existing and
hereafter acquired inventory and goods held for sale or lease or to be furnished
under a contract of service, including, without limitation, all raw materials,
work in process, and finished goods, wherever located, together with all
containers, packing, packaging, shipping and similar materials, and the products
and proceeds of any of the foregoing.

 

“IP Collateral” means:

 

(a) all United States, and foreign copyrights, including but not limited to
copyrights in software and all rights in and to databases, and all Mask Works
(as defined under 17 U.S.C. §901 of the U.S. Copyright Act), whether registered
or unregistered, moral rights, reversionary interests, termination rights,
including, without limitation, artwork, industrial designs, websites, social
media identifiers and pages, proprietary computer software, designs, patterns,
drawings, technology, know-how, processes and techniques, specifications,
formulas, ideas, work product, work-in-process, advertising and promotional
materials, any government approvals, permits, authorizations and applications
for any of the foregoing, owned, held, licensed, or used by Borrower in
connection with the Borrower’s business operations, including, without
limitation, all rights of Borrower in respect of the name “Reed’s” and any other
brand name or fanciful name produced and/or sold by or on behalf of Borrower,
and, with respect to any and all of the foregoing: (i) all registrations and
applications therefor; (ii) all extensions and renewals thereof; (iii) all
rights corresponding thereto throughout the world; (iv) all rights in any
material which is copyrightable or which is protected by common law, United
States or foreign laws, or the law of any State; (v) all rights to sue for past,
present and future infringements thereof; (vi) all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages and proceeds of
suit; and (vii) all tangible property embodying the copyrights or such
copyrighted materials;

 

(b) all United States and foreign patents and certificates of invention, or
similar industrial property, design or plant rights, for any of the foregoing,
including, but not limited to: (i) all registrations, provisional and
applications in connection therewith; (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
therefor; (iii) all rights corresponding thereto throughout the world; (iv) all
inventions and improvements described therein; (v) all rights to sue for past,
present and future infringements thereof; (vi) all licenses, claims, damages,
and proceeds of suit arising therefrom; and (vii) all proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages, and proceeds
of suit (collectively, the “Patents”);

 

4

 



 

(c) all United States, and foreign trademarks, trade names, corporate names,
company names, business names, fictitious business names, Internet domain names,
service marks, certification marks, collective marks, logos, other source or
business identifiers, designs and general intangibles of a like nature, all
registrations and applications for any of the foregoing including, but not
limited to (i) all registrations and applications in connection therewith, (ii)
all extensions or renewals of any of the foregoing, (iii) all of the goodwill of
the business associated with the use of and symbolized by the foregoing, (iv)
the right to sue for past, present and future infringement or dilution of any of
the foregoing or for any injury to goodwill, and (v) all proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages, and
proceeds of suit (collectively, the “Trademarks”);

 

(d) all trade secrets and all other confidential or proprietary information and
know-how regardless of whether such trade secret has been reduced to a writing
or other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such Trade Secret, including but not
limited to: (i) the right to sue for past, present and future misappropriation
or other violation of any Trade Secret and to enjoin or collect damages for the
actual or threatened misappropriation of any Trade Secret; and (ii) all proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit (collectively, the “Trade Secrets”); and

 

(e) All licenses or agreements, whether written or oral, providing for the grant
by or to the Borrower of: (A) any right to use any Trademark or Trade Secret,
(B) any right to manufacture, use, import, export, distribute, offer for sale or
sell any invention covered in whole or in part by a Patent, and (C) any right
under any Copyright including, without limitation, (i) the grant of rights to
manufacture, distribute, exploit and sell materials derived from any Copyright,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations of any of the foregoing, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), (iv) all other rights of any
kind whatsoever of the Borrower accruing thereunder or pertaining thereto, and
(v) any and all proceeds of the foregoing.

 

“Junior Lender Indebtedness” shall mean all present Obligations owing to Junior
Lender, including the Obligations under the Subordinated Note, Note Purchase
Agreement and Second Lien Security Agreement.

 

“Lien” means any security interest, security title, mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, conditional sale or other title
retention agreement, or other encumbrance of any kind in respect of any
property, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.

 

5

 



 

“Loan Documents” means the Financing Agreement and all other agreements,
documents and instruments entered into between Senior Lender and Borrower from
time to time in connection with the Financing Agreement.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit, advises of credit, notes, drafts, instruments, and documents, including,
without limitation, bills of lading, leases, and chattel paper, and Borrower’s
books and records relating to any of the foregoing.

 

“Note Purchase Agreement” means that certain Securities Purchase Agreement,
dated April 21, 2017, between Borrower and Junior Lender as amended by the First
Amendment.

 

“Obligations” in its broadest and most comprehensive sense shall mean all
present and future indebtedness of Borrower which may be, from time to time,
directly or indirectly, incurred by Borrower, including, but not limited to, any
negotiable instruments evidencing the same, and all guarantees, debts, demands,
monies, indebtedness, liabilities and obligations owed or to become owing,
including interest (including interest accruing after the commencement of an
Insolvency Proceeding), principal, costs, fees (including attorneys’ fees) and
other charges, and all claims, rights, causes of action, judgments, decrees,
remedies, security interests, or other obligations of any kind whatsoever and
howsoever arising, whether voluntary, involuntary, absolute, contingent, or by
operation of law.

 

“Overadvance Put” has the meaning ascribed to such term in Section 7.4.

 

“Overadvance Put Rejection” has the meaning ascribed to such term in Section
7.4.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, government or any
agency or political subdivision thereof, or any other entity.

 

“Senior Lender Indebtedness” shall mean all present and future Obligations owing
by Borrowers to Senior Lender, in connection with or in any way related to
(including any DIP Financing) any of the Loan Documents (including, without
limitation, any interest accruing thereon after maturity or after the filing of
any Insolvency Proceeding relating to Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding.

 

“Second Lien Security Agreement” means a certain Second Lien Security Agreement
dated April 21, 2017 executed by Borrower as security for the Subordinated Note.

 

“Subordinated Note” means that certain Amended and Restated Subordinated
Convertible Non-Redeemable Secured Note, dated as of the date hereof, in the
maximum principal amount of Seven Million Four Hundred Thousand and 00/100
Dollars ($7,400,000.00), issued by Borrower to the order of Junior Lender.

 

6

 



 

1.2 Other Definitional Provisions. Terms which are defined in Division 8 or
Division 9 of the Code, or Article 8 or Article 9 of the Code, as applicable,
shall have the same definition when used in this Agreement unless specifically
defined herein. References to “Sections” shall be to Sections of this Agreement
unless otherwise specifically provided. Any of the terms defined in Section 1.1
may, unless the context otherwise requires, be used in the singular or the
plural depending on the reference. In this Agreement, words importing any gender
include the other genders; the words “including,” “includes” and “include” shall
be deemed to be followed by the words “without limitation”; references to
agreements and other contractual instruments shall be deemed to include
subsequent amendments, assignments, and other modifications thereto, but only to
the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement; references to any person includes
their respective permitted successors and assigns or people succeeding to the
relevant functions of such persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.

 

2. Parties Intended to be Benefitted. All of the understandings, covenants and
agreements contained herein are solely for the benefit of Junior Lender and
Senior Lender, and there are no other parties (including Borrower) which are
intended to be benefitted, in any way, by this Agreement.

 

3. No Limitation Intended. Nothing contained in this Agreement is intended to
affect or limit, in any way, the security interests, liens and other interests
that each of the parties hereto has or hereafter acquires in any and all of the
assets, whether tangible or intangible, of Borrower insofar as the rights of
Borrower and third parties are involved. Junior Lender and Senior Lender
specifically reserve all of their respective rights, security interests, rights
to assert security interests, and other interests against Borrower and third
parties.

 

4. Consent to and Subordination of Obligations.

 

4.1 Senior Lender hereby consents to the transactions contemplated by the First
Amendment and the granting by Borrower to Junior Lender of a security interest
in the Collateral and IP Collateral of Borrower.

 

4.2 Any and all Junior Lender Indebtedness are hereby subordinated and subject
to any and all Senior Lender Indebtedness, until Full Payment of the Senior
Lender Indebtedness.

 

4.3 Until Full Payment of the Senior Lender Indebtedness, Junior Lender agrees:
(i) except as permitted in Section 4.4 of this Agreement, not to collect, or to
receive payment upon, by setoff or in any other manner, all or any portion of
the Junior Lender Indebtedness now or hereafter existing and notwithstanding the
fact that the Junior Lender Indebtedness may mature by its terms prior to the
Senior Lender Indebtedness if such Senior Lender Indebtedness is extended; (ii)
not to sell, assign, transfer, pledge, or give a security interest in the Junior
Lender Indebtedness (except subject expressly to this Agreement, including,
without limitation, Section 13); (iii) not to join in any petition for
bankruptcy, assignment for the benefit of creditors, or creditors’ agreement; or
(iv) not to incur any obligation to or receive any loans, advances or gifts from
Borrower. Subject to the foregoing, Junior Lender may accelerate the amount of
the Junior Lender Indebtedness upon the occurrence of (a) the acceleration of
all of the Senior Lender Indebtedness; or (b) an Insolvency Proceeding with
respect to the Borrower.

 

7

 



 

4.4 All of the Senior Lender Indebtedness now or hereafter existing shall be
first paid by Borrower before any payment shall be made by Borrower on the
Junior Lender Indebtedness notwithstanding the fact that the Junior Lender
Indebtedness will mature by its terms prior to the Senior Lender Indebtedness.
This priority of payment shall apply at all times until Full Payment of the
Senior Lender Indebtedness, and in the event of any assignment by Borrower for
the benefit of Borrower’s creditors, of any bankruptcy proceedings instituted by
or against Borrower, of the appointment of any receiver for Borrower or
Borrower’s business or assets, or of any dissolution or other winding up of the
affairs of Borrower or of Borrower’s business, and in all such cases
respectively, the officers of Borrower and any assignee, trustee in bankruptcy,
receiver, and other person or persons in charge, are hereby directed to pay to
Senior Lender the full amount of the Senior Lender Indebtedness before making
any payments to Junior Lender on account of the Junior Lender Indebtedness,
including at maturity of the Junior Lender Indebtedness. Notwithstanding
anything in the foregoing to the contrary, nothing contained in this Agreement
shall prevent the accrual of payments and distributions that would, but for the
provisions of this Agreement, be payable or deliverable in respect of the Junior
Lender Indebtedness; provided, that no such accrued payments or distributions
shall actually be paid or delivered until otherwise permitted by this Section
4.4 and further provided that, on the maturity date of the Junior Lender
Indebtedness, the provisions of this Section shall continue to apply.

 

4.5 Junior Lender agrees that if part or all of the Junior Lender Indebtedness
shall be evidenced by a promissory note or other instrument, Junior Lender shall
place or cause to be placed on its face a legend stating that the payment
thereof is subject to the terms of this Agreement and is subordinate to the
payment of all of the Senior Lender Indebtedness. Junior Lender agrees to mark
all books of account in such manner as to indicate that payment thereof is
subordinated pursuant to the terms of this Agreement.

 

4.6 Junior Lender agrees that, subject to Section 7.1, Senior Lender shall have
absolute power and discretion, without notice to Junior Lender, to deal in any
manner with the Senior Lender Indebtedness, including, interests, costs and
expenses payable by Borrower to Senior Lender, and any security and guarantees
therefor including, but not by way of limitation, release, surrender, extension,
renewal, acceleration, compromise or substitution.

 

4.7 Senior Lender shall have the right to discontinue the extension of credit to
or on behalf of Borrower in accordance with the Loan Documents, including,
without limitation, the right to discontinue extensions of credit as a result of
any discretionary lending provisions.

 

5. Subordination of Security Interests. Subject to the conditions set forth in
this Agreement:

 

5.1 Junior Lender hereby subordinates any and all security interests, including
purchase money security interests, which Junior Lender now has or hereafter
acquires in the Collateral and, unless and until the Overadvance Put is
consummated, the IP Collateral to the security interests which Senior Lender has
or may hereafter acquire in the Collateral and the IP Collateral. In this
regard, Junior Lender agrees that it will not enforce or apply its security
interests in any of the Collateral or, unless and until the Overadvance Put is
consummated, the IP Collateral, unless and until Full Payment of the Senior
Lender Indebtedness. To the extent the Overadvance Put is consummated, Senior
Lender agrees that it shall release any and all Liens it has on the IP
Collateral concurrently with the consummation of the Overadvance Put. If,
notwithstanding the terms of this Agreement, the Senior Lender does not release
such IP Collateral, the Senior Lender hereby irrevocably appoints Junior Lender
as its attorney-in-fact with full authority in the place and stead of the Senior
Lender and in the name of the Senior Lender or otherwise to execute and deliver
any document or instrument that the Senior Lender may be required to deliver to
release its Lien on the IP Collateral as required in this Section 5.1.

 

8

 



 

5.2 Junior Lender hereby subordinates any and all security interests it has or
may hereafter acquire in any and all of the proceeds of the Collateral and,
unless and until the Overadvance Put is consummated, the IP Collateral, to the
security interests of Senior Lender in any and all of the proceeds of the
Collateral and, unless and until the Overadvance Put is consummated, the IP
Collateral. In this regard, Junior Lender agrees that it will not seek to notify
account debtors or other obligors of its subordinated security interests in the
proceeds of the Collateral, nor will Junior Lender collect such proceeds or
otherwise enforce or apply its security interest in the proceeds of the
Collateral and, unless and until the Overadvance Put is consummated, the IP
Collateral, unless and until Full Payment of the Senior Lender Indebtedness.

 

5.3 Junior Lender agrees that upon the request of Senior Lender it will release
its Lien in Collateral and, to the extent an Overadvance Put Rejection has
occurred, the IP Collateral, in connection with and in order to facilitate any
orderly liquidation sale of Collateral and, if applicable, the IP Collateral, or
any portion thereof, by Borrower or any representative for Borrower, and upon
the request of Senior Lender, Junior Lender will, at Borrower’s expense,
promptly execute and deliver such documents, instruments and agreements as are
necessary to effectuate such release and to evidence such release in the
appropriate public records, in each case, provided that (i) Senior Lender
releases any of its liens in Collateral or, to the extent applicable, the IP
Collateral, in connection with such sale, (ii) such sale occurs during the
existence of an Event of Default (as defined in the Financing Agreement), or
(iii) the cash proceeds thereof are applied to permanently reduce and pay in
full the Senior Lender Indebtedness, and then applied on account of the Junior
Lender Indebtedness in accordance with this Agreement.

 

5.4 Subject to the exception relating to IP Collateral set forth below, Junior
Lender hereby agrees that until Full Payment of the Senior Lender Indebtedness
it will not (A) commence, prosecute or participate in any lawsuit, action or
proceeding, including but not limited to remedies under the Second Lien Security
Agreement whether private, judicial equitable, administrative or otherwise
(including any Insolvency Proceedings against Borrower, any guarantor or any
grantor or their assets) restrain, hinder, limit delay for any material period
or otherwise interfere with any sale, lease, exchange, transfer, or other
disposition of the Collateral, whether by foreclosure or otherwise (B) contest,
protest or object to the manner in which Senior Lender seeks to enforce or
collect the Senior Lender Indebtedness or the liens granted in any of the
Collateral, regardless of whether any action or failure to act by or on behalf
of Senior Lender is adverse to the interest of the Junior Lender, including with
respect to any foreclosure proceeding or action brought by Senior Lender, or the
exercise of any right under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement to which Junior
Lender or any other junior lender is a party, or any other exercise by any such
party, of any rights and remedies relating to the Collateral or otherwise, or
(C) contest, protest or object to the forbearance by Senior Lender from bringing
or pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to any of the Collateral; provided, that, the liens
of the Junior Lender attach to the remaining proceeds of the Collateral upon any
disposition. Notwithstanding anything in this Section 5.4 to the contrary, the
Junior Lender shall not be prohibited from exercising remedies available to it
under the Note Purchase Agreement, the Subordinated Note, the Second Lien
Security Agreement or any other document evidencing the Junior Indebtedness to
the extent such remedies are in connection with disposition of IP Collateral
following the consummation of the Overadvance Put.

 

9

 



 

6. Insolvency Proceeding. This Agreement shall be applicable both before and
after the commencement of any Insolvency Proceeding and all converted or
succeeding cases in respect thereof. Accordingly, the provisions of this
Agreement are intended to be and shall be enforceable as a subordination
agreement within the meaning of Section 510(a) of the Bankruptcy Code and all
references herein to Borrower shall be deemed to apply to such Person as
debtor-in-possession and to any trustee in bankruptcy for the estate of such
Person. If Borrower becomes a party to an Insolvency Proceeding:

 

6.1 Filing of Claim. Junior Lender agrees to timely file a proof of claim for
the amount of the Junior Lender Indebtedness, in form and substance reasonably
approved by Senior Lender, and Senior Lender may file such a proof of claim on
Junior Lender’s behalf if Junior Lender has not so filed as of the fifth (5th)
day before the proof of claim may finally be submitted.

 

6.2 Adequate Protection. Junior Lender shall not object to Senior Lender’s
request for adequate protection, or to Senior Lender’s objection to any proposed
action based upon Senior Lender not having adequate protection.

 

6.3 Cash Collateral. Junior Lender shall not object to, and shall be deemed to
have consented to, the use of cash collateral and to any debtor-in-possession
financing (“DIP Financing”) supported by Senior Lender. Senior Lender agrees
that it shall not object to the grant to Junior Lender of a Lien on all
Collateral of Borrower (including proceeds thereof arising after the
commencement of an Insolvency Proceeding) junior in priority to Senior Lender as
existed prior to the commencement of the Insolvency Proceeding and junior in
priority to any liens securing DIP Financing and Junior Lender may seek, without
objection from Senior Lender, a replacement Lien on post-petition assets to the
same extent as granted to secure DIP Financing, junior in priority to Senior
Lender as existed prior to the commencement of the Insolvency Proceeding and
junior in priority to any Liens securing DIP Financing. Junior Lender shall not
provide or participate in any DIP Financing. Nothing herein shall limit Senior
Lender’s right to consent to the use of cash collateral or to provide DIP
Financing on terms that are not set forth herein. Senior Lender agrees that it
shall not object to the grant to Junior Lender of a Lien on all IP Collateral of
Borrower (including proceeds thereof arising after the commencement of an
Insolvency Proceeding) which, (i) to the extent the Overadvance Put has not been
consummated, shall be junior in priority to Senior Lender as existed prior to
the commencement of the Insolvency Proceeding and junior in priority to any
liens securing DIP Financing and (ii) to the extent the Overadvance Put has been
consummated, shall be senior in priority to any Lien the Senior Lender may have
on the IP Collateral.

 

10

 



 

6.4 363 Sales. Junior Lender shall not object to a sale, or the procedures for
conducting a sale, under Section 363 of the Bankruptcy Code which are supported
by Senior Lender. Senior Lender shall not object to the grant to Junior Lender
of a junior Lien on the proceeds of such sale subordinate to the Lien of Senior
Lender on such proceeds (and to the liens securing any DIP Financing Described
in Section 6.3), in accordance with, or on the same terms as, this Agreement.

 

6.5 Voting in Other Matters. Junior Lender shall not (i) propose or support any
plan of reorganization involving Borrower that is inconsistent with the
priorities of this Agreement or contravenes the other provisions of this
Agreement or that does not provide for the full payment of the Senior Lender
Indebtedness (except, in either case, any plan that is supported by Senior
Lender), or (ii) vote in favor of any plan of reorganization involving Borrower
that (A) provides for the invalidation, limitation, restriction, or
subordination of any of the liens of Senior Lender in and to the Collateral, (B)
provides for the invalidation, limitation, or disallowance of any of the claims
of Senior Lender, (C) provides for the equitable subordination of all of any
portion of the Senior Lender Indebtedness, or (D) results in the transfer to the
estate of Borrower of any Lien securing all or any portion of the claims of
Senior Lender.

 

6.6 Section 1111(b) of the Bankruptcy Code. Junior Lender shall not object to,
oppose, support any objection, or take any other action to impede, the right of
Senior Lender to make an election under Section 1111(b)(2) of the Bankruptcy
Code. Junior Lender waives any claim it may hereafter have against any Senior
Lender arising out of the election by Senior Lender of the application of
Section 1111(b)(2) of the Bankruptcy Code.

 

6.7 Relief from the Automatic Stay. Until Full Payment of the Senior Lender
Indebtedness, Junior Lender agrees not to (a) seek (or support any other third
party seeking) relief from the automatic stay, without the prior written consent
of Senior Lender, or (b) oppose any request by Senior Lender to seek relief from
the automatic stay or any other stay in any Insolvency Proceeding in respect of
the Collateral.

 

7. Amendments to the Loan Documents and the Subordinated Note; Purchase Right.

 

7.1 Amendments to the Loan Documents. Any of the Loan Documents may be amended,
supplemented or otherwise modified in accordance with its terms, in each case,
without notice to, or the consent of the Junior Lender, all without affecting
the terms of this Agreement; provided, however, that any such amendment,
supplement, modification shall not, without the consent of the Junior Lender:
(i) increase the sum of (without duplication) the then outstanding aggregate
principal amount of the Financing Agreement by more than One Million Three
Hundred Thousand Dollars ($1,300,000); provided, however, that any DIP Financing
supported by Senior Lender shall not be subject to this clause (i), or (ii)
increase the interest rate, including by increasing the margin or similar
component of the interest rate or by modifying the method of computing interest,
by more than five percent (5%) above the greatest applicable rate therein
provided (excluding increases resulting from the accrual of interest at the
default rate); provided, that in no event shall the interest rate, together with
the margin or similar component, exceed a usurious rate per annum.

 

11

 



 

7.2 Amendments to the Subordinated Note. The Subordinated Note may be amended,
supplemented or otherwise modified in accordance with its terms, in each case,
without notice to, or the consent of Senior Lender, all without affecting the
terms of this Agreement; provided that the amendments do not contravene the
provisions of this Agreement; provided further, however, that any such
amendment, supplement, modification shall not, without the consent of Senior
Lender: (i) increase the sum of (without duplication) the then outstanding
aggregate principal amount of the Subordinated Note by more by more than Seven
Hundred Thousand Dollars ($700,000), (ii) increase the interest rate, including
by increasing the margin or similar component of the interest rate or by
modifying the method of computing interest, by more than five percent (5%) above
the greatest applicable rate therein provided (excluding increases resulting
from the accrual of interest at the default rate); provided, that in no event
shall the interest rate, together with the margin or similar component, exceed a
usurious rate per annum, (iii) change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, or (iv) contravene the
provisions of this Agreement.

 

7.3 Purchase Right. Without prejudice to the enforcement of Senior Lender’s
remedies, Senior Lender agrees at any time following an acceleration of the
Senior Lender Indebtedness in accordance with the terms of the Loan Documents,
Senior Lender will offer the Junior Lender the option to purchase the entire
aggregate amount of outstanding Senior Lender Indebtedness at par plus accrued
interest (without regard to any prepayment penalty or premium), without warranty
or representation or recourse. The Junior Lender shall irrevocably accept or
reject such offer within ten (10) business days of the receipt thereof and, if
the offer is accepted, the parties shall close within ten (10) business days
following the date Junior Lender issues to Senior Lender its acceptance. If the
Junior Lender accepts such offer, it shall be exercised pursuant to
documentation mutually acceptable to each of Senior Lender and the Junior
Lender. If the Junior Lender rejects such offer (or does not so irrevocably
accept such offer within the required timeframe), Senior Lender shall have no
further obligations pursuant to this Section 7.3 and may take any further
actions in their sole discretion in accordance with the Loan Documents and this
Agreement. Nothing herein shall require Senior Lender to forbear or refrain from
any of its rights and remedies set forth in the Loan Documents while awaiting
the response of Junior Lender under this paragraph.

 

7.4 Overadvance Put. Without prejudice to the enforcement of Senior Lender’s
remedies, Senior Lender agrees that, prior to (i) providing notice to the
Borrower of its intention to terminate the Financing Agreement under Section
10.1 (or any successor provision) thereof; (ii) accelerating any of the Senior
Lender Indebtedness; (iii) exercising any remedies available to the Senior
Lender under the Financing Agreement, any other document delivered in connection
with the Senior Lender Indebtedness or under applicable law; or (iv) making any
claims upon the LC (as defined in the Financing Agreement) or presenting the LC
for payment, Senior Lender will offer the Junior Lender the option to purchase
the entire aggregate amount of the Permitted Overadvance (as defined in the
Financing Agreement) outstanding under the Senior Lender Indebtedness at par
plus accrued interest (without regard to any prepayment penalty or premium),
without warranty or representation or recourse (such transaction, the
“Overadvance Put”). The Junior Lender shall irrevocably accept or reject such
offer within ten (10) business days of the receipt thereof and, if the offer is
accepted, the parties shall close within ten (10) business days following the
date Junior Lender issues to Senior Lender its acceptance. If the Junior Lender
accepts such offer, it shall be exercised pursuant to documentation mutually
acceptable to each of Senior Lender and the Junior Lender; provided, however,
that such documentation shall include (i) the release of any Liens the Senior
Lender has on the IP Collateral, (ii) an obligation on the part of the Senior
Lender to cause the LC to be terminated concurrently therewith, and (iii) a
grant to Senior Lender of a worldwide royalty-free license of all IP Collateral
to the extent required by it to liquidate any Collateral or enforce its rights
and remedies as to the Obligations until Full Payment of the Senior Lender
Indebtedness. If the Junior Lender rejects such offer (or does not so
irrevocably accept such offer within the required timeframe) (an “Overadvance
Put Rejection”), Senior Lender shall have no further obligations pursuant to
this Section 7.4 and may take any further actions in its sole discretion in
accordance with the Loan Documents and this Agreement, including, without
limitation, making claims upon the LC or presenting the LC for payment. The
Senior Lender agrees that, while awaiting the response of Junior Lender under
this paragraph, it shall refrain from exercising any remedies against the IP
Collateral and the LC (including any presentment for payment thereof) without
prejudice to any other rights and remedies against the Borrower or Collateral
pursuant to the Financing Agreement, Loan Documents or applicable law.

 

12

 



 

8. Effectiveness. The subordinations, agreements and priorities set forth
hereinabove shall remain in full force and effect regardless of whether any
party hereto in the future seeks to rescind, amend, terminate or reform, by
litigation or otherwise, its respective agreements with Borrower. This
Agreement, and the rights of Senior Lender hereunder shall terminate upon Full
Payment of the Senior Lender Indebtedness.

 

9. Order of Attachment or Perfection. The subordinations and priorities
specified herein are applicable, irrespective of the time or order of attachment
or perfection of the security interests referred to herein, the time or order of
filing of financing statements, or the acquisition of or time of giving or
failing to give notice of the acquisition or expected acquisition of purchase
money or other security interests.

 

10. Waiver of Marshaling. Each of the parties hereto hereby specifically waive
and renounce any rights which they may have, whether at law or in equity, to
require the other party hereto to marshal the Borrower’s assets, or any portion
thereof, or to otherwise seek satisfaction from any particular assets of
Borrower or from any third party. In this regard, each of the parties hereto
expressly waives its rights, if any, under New York law or under any other
similar provisions of the laws of any other jurisdiction deemed applicable to
this Agreement, and agree that no party hereto shall derive any benefit
therefrom.

 

11. Notice. Unless otherwise specifically provided herein, all notices and
service of any process shall be in writing addressed to the respective party as
set forth below and may be personally served, telecopied or sent by overnight
courier service or United States mail and shall be deemed to have been given:
(a) if delivered in person, when delivered; (b) if delivered by overnight
courier, two days after delivery to such courier properly addressed; or (c) if
by U.S. Mail, four Business Days after depositing in the United States mail,
with postage prepaid and properly addressed.

 

13

 



 

  To Junior Lender:   RAPTOR/HARBOR REEDS SPV LLC
280 Congress Street, 12th Floor
Boston, MA 02210               Attention: Legal Department
Fax Number: 617.737.0993           To Senior Lender:   ROSENTHAL & ROSENTHAL,
INC.
1370 Broadway
New York, NY 10018
Attention: Robert Martucci, Senior Vice President
Fax Number: 212.356.3354

 

The parties hereto may change the address at which they are to receive notices
and the fax number at which they are to receive faxes hereunder, by notice in
writing in the foregoing manner given to the other.

 

12. Choice of Law, Venue and Attorneys’ Fees. The validity of this Agreement,
its construction, interpretation and enforcement, and the rights of the parties
hereunder shall be determined under, governed by, and construed in accordance
with the laws of the State of New York. If suit is filed to enforce any rights
under this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees and court costs. Any such suit may only be filed in a court of
competent jurisdiction located in the State of New York.

 

13. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the successors and assigns of each of the parties hereto,
respectively. Junior Lender and Senior Lender each agree that this Agreement is
enforceable in a case commenced under the Bankruptcy Code to the same extent
that it is enforceable under applicable non-bankruptcy law. Notwithstanding any
provision contained herein to the contrary, the Junior Lender may sell, assign,
pledge, dispose of or otherwise transfer all or any portion of the Junior Lender
Indebtedness or the Subordinated Note upon the satisfaction of the following
conditions: (i) the Junior Lender shall provide prior written notice of such
action to Senior Lender; and (ii) the transferee thereof shall execute and
deliver to Senior Lender an agreement substantially identical to this Agreement.

 

14. WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

[Signatures on Next Page]

 



14

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereinabove first set forth.

 

  ROSENTHAL & ROSENTHAL, INC       By: /s/ Robert Martucci   Name: Robert
Martucci   Title: Senior Vice President         RAPTOR/HARBOR REEDS SPV LLC    
    By: /s/ Daniel J. Doherty III   Name:     Title:  

 

S-1

Subordination Agreement



 



 

CONSENT AND ACKNOWLEDGMENT

 

REEDS, INC., a Delaware corporation, referred to as “Borrower” in the foregoing
Subordination Agreement (the “Agreement”), hereby acknowledges that it has
received a copy of the Agreement and consents thereto, and agrees to recognize
all priorities and other rights granted thereby to the parties thereto, and will
do no act or perform no obligation which is not in accordance with the
priorities and agreements set forth in the Agreement.

 

  REEDS, INC.,
a Delaware corporation     DATED: October 4, 2018             By: /s/ Valentin
Stalowir   Name: Valentin Stalowir   Title: Chief Executive Officer

 

 

 

 



